PER CURIAM
Defendant appeals a judgment of conviction for first-degree burglary, first-degree theft, and menacing. On appeal, he advances a number of assignments of error, only two of which merit discussion. First, he contends that the trial court erred in denying his motion for a judgment of acquittal on the menacing charge because there was no evidence that he threatened the victim. The state concedes the error, and we accept the concession. Second, he contends that the trial court erred in imposing, as a condition of probation on the menacing conviction, a requirement that he reimburse the county for the cost of keeping him in jail. The state agrees that, because the menacing conviction must be reversed, the obligation to pay jail costs necessarily must be vacated. We accept that concession as well.
Conviction for menacing reversed; order to reimburse county for jail costs vacated; otherwise affirmed.